DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 5/19/2021.
Election/Restrictions
Claim 9 recites “wherein the metal film stacked on the connecting portion has ends in a longitudinal direction of the linear portions, and one of the ends is on the connecting portion to expose an outer periphery of the connecting portion and an other of the ends covers the entirety of the area defined by the connecting portion and the linear portion adjacent to the connecting portion.”  While applicant points to Figure 1 for support, this figure does not show a metal film that has one end that exposes an outer periphery of the connecting portion and other end that covers the entirety of the area defined by the connecting portion and the linear portion.  Instead, Figure 13 shows, as best understood, the above claim language where the left end of the metal film allows the left part of the connecting portion to be exposed but the right part of the connecting portion and part of the turn portion are covered by the metal film.   However, Figure 13 part of non-elected Species II, where applicant elected Species I in the reply filed 1/13/2021.  As such, Claim 9 is directed towards a non-elected species.
Claim 9 is therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.
Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
Any rejection not repeated is considered withdrawn in view of applicant’s amendments.
With regard to applicant’s arguments on page 11 directed towards Doescher (US 2001/0030540),
Applicant argues that Doescher does not disclose a metal film stacked on a turn portion of the element part, wherein the turn portion is defined by the connecting portion and the respective end of each one of the adjacent linear portions which connects to the connecting portions, as each of the connecting portions being oblique to the linear portions and has two ends connecting each respectively to one end each of two adjacent linear portions.  The Examiner respectfully disagrees.  First, the Examiner respectfully notes that applicant does not specifically point out or explain why Doescher does not disclose these claim features, and the Examiner additionally notes that the argued amendments introduce new matter for the reasons stated below.  That stated, Doescher does disclose these claim features because the connecting portions can be considered to include the above oblique claim feature as they are oriented in the same manner with respect to the linear portions as is applicant’s connecting portions, and thus in light of applicant’s disclosure, Doescher discloses the oblique claim feature.  Doescher discloses turn portions that are defined by the connecting portion and linear portions as shown below, and thus discloses this claim feature.  Applicant then argues that an entirety of an area of the surface defined by the connecting portion and the ends of each linear portion adjacent to the connecting portion is not covered by the metal film, but the Examiner respectfully notes that the claims do not recite nor require an entirety of an area of the surface to be defined in this manner.  That .  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,

    PNG
    media_image1.png
    676
    787
    media_image1.png
    Greyscale

The phrase “each of the connecting portions being oblique to the linear portions and turns” on lines 7-8 introduces new matter. 
1) As seen above, the connection portion (22) is not itself oblique with respect to the linear portion because the connection portion’s side walls are parallel to the extending direction of the linear portion.  While the connecting portion may have angled walls that form a non-perpendicular angle with respect to the extending direction of the linear portion, the angled walls do not define the overall orientation of the connecting portion with respect to the linear portion.  The overall connection portion itself is not formed at an oblique angle with respect to the linear portion, and as such, the above phrase introduces new matter. For the purpose of compact prosecution and in light of applicant’s disclosure, the Examiner is interpreting that a connection portion having side walls that are parallel to the extending direction of the linear portion discloses the above claim features.  
2) Applicant recites “and turns” in the above phrase.  As best understood, applicant is referring to the turn portions, but a turn portion is defined by the connecting portion and the linear portion, and therefore a turn cannot be oblique to the very element or elements that form the turn.  As such, this phrase introduces new matter.
The phrase “the turn portion being defined by the connection portion and the respective end of each one of the adjacent linear portions which connects to the connecting portions” on lines 13-16 introduces new matter.  Applicant is reciting that a turn portion is defined by the connecting portion and respective ends of each one of the adjacent linear portions which connect to the connection portions, but the Examiner respectfully notes that a turn portion is not defined by ends of the linear portions that connect to more than one connecting portion.  As seen in Figure 2 for example, a turn portion is defined by one connecting portion and ends of two linear 
As to Claim 2,
The phrase “a part of the linear portion that connects to the connecting portion that forms the turn portion” on lines 4-5 lacks proper written description. Claim 1 explains that the turn portion is defined by the connection portion and the respective end of each one of the adjacent linear portions.  As such, two linear portions and one connection portion are necessary to form the turn portion, which is shown in applicant’s Figure 2. However, the above phrase states that a turn portion is defined by the connection portion and part of the linear portion which is one portion.  This introduces new matter because applicant does not disclose a turn portion defined by one linear portion.  
As to Claim 8,
The phrase “and an outer periphery of the connecting portion in the parallel arrangement direction is exposed from the ends of the metal film in the parallel arrangement direction” on lines 4-6 introduces new matter.  The Examiner acknowledges that applicant’s connection portion has an outer periphery that is not covered by the metal film as seen in, for example, applicant’s Figure 2.  However, the outer periphery is not existed from the ends of the metal film in that it does not extend or start from any part of the metal film.  There is a difference between being exposed from or beginning from something as opposed to not be covered by something.  As such, this phrase introduces new matter.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that the outer periphery of the connecting portion is not covered by the metal film at one location.
As to Claims 2-5, 8, 10, and 11,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “each of the connecting portions being oblique to the linear portions and turns” on lines 7-8 is indefinite.  No turns were previously recited, and it is unclear, in light of the disclosure, what turns applicant is referencing with the above phase.  While applicant does disclose turn portions, these turns are distinctly recited later in the claim.  No other element can reasonably be considered a turn, and it is therefore unclear what turns applicant is referring to with the above phrase.
As to Claim 2,
The phrase “a part of the linear portion that connects to the connecting portion that forms the turn portion” on lines 4-5 is indefinite.  
1) Claim 1 explains that the turn portion is defined by the connection portion and the respective end of each one of the adjacent linear portions.  As such, two linear portions and one connection portion are necessary to form the turn portion, which is shown in applicant’s Figure 
2) The phrase “the linear portion” is indefinite because more than one linear portion was recited in claim 1. It is unclear which linear portion applicant is referring to with this phrase.
As to Claims 10 and 11,
The phrase “the radially outer periphery of the turn portion” on line 3 is indefinite.  A radially outer periphery of the turn portion was not previously recited, and it is unclear what the outer periphery applicant is referencing as applicant does not reasonably define a radius or object that will include radial lines or a radius.  The difference, in light of the disclosure, between the outer periphery and the radial outer periphery of the turn portion is unclear.  
As to Claims 2-5, 8, 10, and 11,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doescher (US 2001/0030540).

    PNG
    media_image2.png
    509
    684
    media_image2.png
    Greyscale

As to Claim 1,
Doescher discloses a magnetic detection element comprising: an element part (meander created by the NiFe strip structures and the NiFe Terminations) arranged on a surface of a substrate as a ferromagnetic thin film (Figures 1, 4, 7 / note the element part must be on a supporting substrate in Figure 4), the element part having a plurality of linear portions arranged in parallel with each other and a plurality of connecting portions connecting the plurality of linear portions in a meandering shape (Figure 1), (Paragraph [0015]), (see above figure / note that the element part is formed as a ferromagnetic thin film (NiFe), but it is not limited to 
As to Claim 2,

    PNG
    media_image3.png
    580
    735
    media_image3.png
    Greyscale

Doescher discloses the peripheral side is defined as a first peripheral side, the first layered portion has a second peripheral side connected to the first peripheral side, the second peripheral side being arranged on a part of the linear portion that connects to the connecting portion that forms the turn portion (see above figure), the second peripheral side extending along a parallel arrangement direction in which the plurality of linear portions are arranged in parallel with each other (see above figure), the second layered portion has a third peripheral side connected to the second peripheral side, the third peripheral side extending along the parallel arrangement direction, and the second peripheral side is inclined with respect to the third peripheral side to separate away from the connecting portion toward the linear portion as extending from the third peripheral side (see above figure, and note that while rectangles were 
As to Claim 3,
Doescher discloses a connection between the first peripheral side and the second peripheral side has a curved shape. (see above figure in the rejection of claim 1, and note that while rectangles were used to define the first layered portion, any shape, including a shape similar to applicant’s Figure 9, can be defined inside the short circuit elements such that the connection between the first and second peripheral sides has a curved shape. This is because the peripheral sides are sides of a first portion, and a portion can reasonably be any amount of the shorting element.).
As to Claim 4,
Doescher discloses a line width of the first layered portion is more than or equal to 50% of a line width of the turn portion (see above figure in the claim one rejection and note the left/right width of the first layered portion is more than 50% of the width of the turn portion).
As to Claim 5,
Doescher discloses the peripheral side of the first layered portion is located between the internal end and the external end so as to expose an entirety of the outer periphery of the turn portion (Figure 6 / note that the short circuit of this figure can be used instead of that of Figure 1, and where all of the shapes drawn in the rejection of claim 1 above can be drawn for the short circuit of Figure 6 which is simply smaller), (Paragraphs [0016],[0025]).
As to Claim 8,
Doescher discloses the metal film stacked on the connecting portion has ends in a parallel arrangement direction in which the plurality of linear portions are arranged in parallel with each other (Figure 1), and an outer periphery of the connecting portion in the parallel arrangement direction is exposed from the ends of the metal film in the parallel arrangement direction (Figure 1), (see above figure / note that part of the outer periphery of the connecting portion is not covered by the metal film).
As to Claim 10,
Doescher discloses the turn portion is formed in a shape which is a U-shape, a trapezoidal shape, or a V-shape, and the outer periphery which is exposed is the radially outer periphery of the turn portion  (Figure 1 / note the outer periphery of the turn portion that is exposed can be said to be radially outward with respect to the gap separating the linear portions).
As to Claim 11,
Doescher discloses the metal film is formed in a shape which is a U-shape, a trapezoidal shape, or a V-shape (Figures 3, 5, and 8 / note each figure reasonably shows a U-shape), and the outer periphery which is exposed is the radially outer periphery of the turn portion (Figure 1 / note the outer periphery of the turn portion that is exposed can be said to be radially outward with respect to the gap separating the linear portions).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858